BY THE COURT
A motion is filed in this court by the defendant in error to require the plaintiff in error to give a supersedeas bond.' At the time of the oral presentation of the motion, the court was of opinion that the procedure was novel and no member of the court knew of any precedent establishing the right of the defendant in error to the relief sought. However, counsel was given opportunity to cite authorities.
Upon consideration, we feel that the statute §12265, GC, is determinative of the matter. We will not quote it. Suffice to say that it is only contemplated that the supersedeas bond be given in the court wherein the judgment has been awarded and from which court the error is being prosecuted.
Our attention was directed to the case No. 1041, this county, The Patterson Tool & Supply Co. v William R. Kemper, (10 Abs 565), wherein it was claimed by counsel that this court had ordered a supersedeas bond in conditions like unto the instant case. An examination of the entry in this case discloses that we did order a supersedeas bond to be given staying the judgment of this court, but it was required to suspend the execution of the judgment in this court pending determination of the Supreme Court of a motion to certify the record which motion had then been filed. Our action in this case is confirmatory of the provision of §12265, GC.
The motion will therefore be overruled.
HORNBECK, PJ, KUNKLE and BARNES, JJ., concur.